Case 5:17-cv-05224-PKH Document 110              Filed 07/02/20 Page 1 of 17 PageID #: 2156




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

  HAMID ADELI                                                                       PLAINTIFF

  v.                            Case No. 5:17-CV-05224-PKH

  SILVERSTAR AUTOMOTIVE, INC.
  d/b/a MERCEDES-BENZ OF NORTHWEST ARKANSAS                                       DEFENDANT


      PLAINTIFF’S MEMORANDUM IN SUPPORT OF HIS RENEWED MOTION FOR
                       ATTORNEYS’ FEES AND COSTS


        With the Court’s acceptance of the unanimous jury verdict, entry of judgment on

 September 27, 2018 [ECF No. 62], entry of amended judgment on February 7, 2019 [ECF No. 84],

 and mandate from the Eighth Circuit Court of Appeals affirming the judgment

 [ECF No. 106], Plaintiff Hamid Adeli (“Plaintiff” or “Mr. Adeli”) seeks reimbursement of his

 attorneys’ fees and costs under the Arkansas Deceptive Trade Practices Act (“ADTPA”),

 Ark. Code Ann. § 4-88-113(f)(B)(3); Ark. Code. Ann. § 16-22-308; Fed. R. Civ. P. 54(d);

 Local Rule 54.1; and 28 U.S.C. §1920.

                                  I.     LEGAL STANDARD

 A.     Sources of Law for Attorney Fees and Costs

        In this diversity case, Arkansas law governs substantive issues, including attorney’s fees.

 GeoVera Specialty Ins. Co. v. Graham Rogers, Inc., Case No. 4:08CV00163-SWW,

 2010 WL 3327688, at *1, 2010 U.S. Dist. LEXIS 93716, at *4-5 and n.1 (E.D. Ark. Aug. 23,

 2010), aff’d in part, rev’d in part on other grounds, 636 F.3d 445 (8th Cir. 2011).




                                           Page 1 of 17
Case 5:17-cv-05224-PKH Document 110                Filed 07/02/20 Page 2 of 17 PageID #: 2157




        1.      ADTPA, Ark. Code Ann. § 4-88-113(f)(B)(3)

        The ADTPA expressly states that “[a] court may award reasonable attorney’s fees.” Ark.

 Code Ann. § 4-88-113(f)(B)(3). Under this provision, “a party who prevails on a cause of action

 to recover actual damages under the Arkansas Deceptive Trade Practices Act is eligible for an

 award of attorney’s fees, in the discretion of the court . . .” G&K Servs. Co. v. Bill’s Super Foods,

 Inc., 766 F.3d 797, 802 (8th Cir. 2014); see also Curtis Lumber Co. v. La. Pac. Corp.,

 Case No. 2:08CV000107 JMM, 2011 WL 3203722, at *1, 2011 U.S. Dist. LEXIS 82574, at *2

 (E.D. Ark. July 27, 2011) (finding same).

        2.      Ark. Code. Ann. § 16-22-308

        Ark. Code Ann. § 16-22-308 provides:

        In any civil action to recover . . . for . . . breach of contract, unless otherwise
        provided by law or the contract which is the subject matter of the action, the
        prevailing party may be allowed a reasonable attorney’s fees to be assessed by the
        court and collected as costs.

 The term “prevailing party” is construed to relate to the entire case, rather than “in terms of

 particular issues or actions therein.” Carroll v. UV Props., LLC, 2009 Ark. App. 599, at * 2 (2009).

 “Ultimately, under Arkansas law, the prevailing party is determined by who comes out ‘on top’ at

 the end of the case.” Id. (internal citations and quotations omitted). “[T]here can be only one

 prevailing party in an action for the recovery of a money judgment, and the prevailing party is the

 party whose favor the verdict compels a judgment.” CJ Bldg. Corp. v. TRAC-10, 368 Ark. 654,

 658, 249 S.W.3d 793, 797 (2007)(citing Gill v. Transcriptions, Inc., 319 Ark. 485, 892 S.W.2d

 258 (1995)).

        3.      Fed. R. Civ. P. 54(d)

        Under Fed. R. Civ. P. 54(d)(1) “costs,” as distinguished from attorney’s fees, “should be

 allowed to the prevailing party.” Awards of costs should be awarded unless a federal statute, rule

                                             Page 2 of 17
Case 5:17-cv-05224-PKH Document 110                Filed 07/02/20 Page 3 of 17 PageID #: 2158




 or court order provides otherwise. Id. A claim for attorney’s fees and related nontaxable expenses

 must be made by motion that specifies the judgment and authority entitling the movant to the award

 and the amount sought (or a fair estimate of it). Fed. R. Civ. P. 54(d)(2).

        4.      Local Rule 54.1

        Local Rule 54.1 sets forth the deadline for moving for attorney’s fees and the supporting

 material required to be submitted with such motion.

        5.      28 U.S.C. § 1920

        Section 1920 sets forth costs eligible to be taxed under Fed. R. Civ. P. 54(d)(1). The costs

 taxable under § 1920 are:

        (1) Fees of the clerk and marshal;

        (2) Fees for printed or electronically recorded transcripts necessarily obtained for
            the case;

        (3) Fees and disbursements for printing and witnesses;

        (4) Fees for exemplification and the costs of making copies of any materials where
            the copies are necessarily obtained for use in the case;

        (5) Docket fees under 28 U.S.C. § 1923;

        (6) Compensation of court appointed experts, compensation of interpreters, and
            salaries, fees, expenses, and costs of special interpretation services under
            28 U.S.C. § 1828.

 Given the narrow language of taxable costs recoverable under § 1920, Plaintiff will be formally

 submitting a separate, revised Bill of Costs reflecting the costs taxable under this section, along

 with supporting documentation.

 B.     The Standard for Reasonableness

        The Supreme Court has instructed that “[t]he most useful starting point for determining the

 amount of a reasonable fee is the number of hours reasonably expended on the litigation multiplied



                                             Page 3 of 17
Case 5:17-cv-05224-PKH Document 110                 Filed 07/02/20 Page 4 of 17 PageID #: 2159




 by a reasonable hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). There is a “strong

 presumption” that the amount yielded from this formula – counsel’s “lodestar” – is presumptively

 reasonable. McKeage v. Bass Pro Outdoor World, LLC, 943 F.3d 1148, 1151 (8th Cir. 2019).

 Lodestar is not the end of the inquiry, however. “There remain other considerations that may lead

 the district court to adjust the fee upward or downward, including the important factor of the

 ‘results obtained’ . . . [t]his factor is particularly crucial where a plaintiff is deemed ‘prevailing’

 even though he succeeded on only some of his claims for relief.” Id. at 434; see also Concord Boat

 Corp. v. Brunswick Corp., 34 F.Supp. 2d 1125, 1129 (E.D. Ark. 1998) (when the plaintiff has been

 unsuccessful on all claims, “the district court should focus on the significance of the overall relief

 obtained by the plaintiff in relation to the hours reasonably expended on the litigation.”).

        In calculating a reasonable fee, several factors should be considered, including:

 (1) the experience and ability of the attorney; (2) the time and labor required to perform the service

 properly; (3) the amount in controversy and the result obtained in the case; (4) the novelty and

 difficulty of the issues involved; (5) the fee customarily charged for similar services in the local

 area; (6) whether the fee is fixed or contingent; (7) time limitations imposed upon the client or by

 the circumstances; and (8) the likelihood, if apparent to the client, that the acceptance of the

 particular employment will preclude other employment by the attorney. See Wal-Mart Stores, Inc.

 v. Cuker Interactive, LLC, Case No. 5:14-CV-5262, 2018 WL 1597976, at *15, 2018 U.S. Dist.

 LEXIS 55242, at *47-48 (W.D. Ark. Mar. 31, 2018); Chrisco v. Sun Indus., Inc., 800 S.W.2d 717

 (1990). “Because of its intimate acquaintance with the record and the quality of the service

 rendered,” the trial court possesses a “superior perspective” from which to assess the factors. See

 Phelps v. U.S. Credit Life Ins. Co., 340 Ark. 439, 441, 10 S.W.3d 854, 855 (2000). But “[w]hile

 courts should be guided by [these] factors, there is no fixed formula in determining the



                                             Page 4 of 17
Case 5:17-cv-05224-PKH Document 110                Filed 07/02/20 Page 5 of 17 PageID #: 2160




 reasonableness of an award of attorney’s fees.” Id. at 442. Therefore, “when the trial judge is

 familiar with the case and the service done by the attorneys, the fixing of a fee is within the

 discretion of the court.” Hartford Accident & Indem. Co. v. Stewart Bros. Hardware Co., 285 Ark.

 352, 687 S.W.2d 128 (1985); see also Burlington N. R.R. Co. v. Farmers Union Oil Co. of Rolla,

 207 F.3d 526, 534 (8th Cir. 2000).

                                       II.     ARGUMENT

 A.      Plaintiff’s Attorney’s Fee Request is Well-Supported

         Based on the sources of law and relevant factors, Plaintiff’s counsel requests a fee award

 in the amount of $364,701.67. This is counsel’s lodestar to-date after exercising billing discretion.

 See infra II.A.2.b.

         1. The Court should award Plaintiff’s counsel their fee request under the ADTPA
            and Ark. Code. Ann. § 16-22-308

                 a. The Court should exercise its discretion to award counsel their fee request
                    because Plaintiff prevailed on his ADTPA claim

         The ADTPA and binding precedent plainly provide the Court with broad discretion to

 award attorney’s fees when, as here, a plaintiff has prevailed on an ADTPA claim. See G&K Servs.

 Co., 766 F.3d at 802; Ark. Code Ann. § 4-88-113(f)(B)(3). Plaintiff’s counsel submit that their full

 fee petition can be awarded pursuant to the ADTPA and respectfully request that the court exercise

 its discretion to do so.

         In prior briefing the Defendant did not dispute that Plaintiff prevailed on the ADTPA claim,

 but argued that Plaintiff may not have fees because the case was primarily about fraud rather than

 about the ADTPA. Defendant is mistaken. There is nothing in the text of Ark. Code

 Ann. § 4-88-113(f)(B)(3) that requires the Court to deduct fees merely because Plaintiff prevailed

 on other claims in addition to prevailing on the ADTPA claim. Courts applying Arkansas law have



                                             Page 5 of 17
Case 5:17-cv-05224-PKH Document 110                 Filed 07/02/20 Page 6 of 17 PageID #: 2161




 refrained from attributing attorneys’ fees to certain causes of action with fee-shifting provision

 when the claims are interwoven and driven by a common nucleus of facts. See, e.g., Wal-Mart

 Stores, Inc. v. Cuker Interactive, LLC, Case No. 5:14-CV-5262, 2018 WL 1597976, at *17, 2018

 U.S. Dist. LEXIS 55242, at *56-57 (W.D. Ark. Mar. 31, 2018) (stating that plaintiff was not just

 “entitled to a small fraction of reasonable attorney fees associated with the portion of this litigation

 that was primarily driven by its trade secret claims” because “the soup had already been made by

 the time trial began, so to speak, such that the time and labor that [the] attorneys devoted to its

 trade secret claims cannot meaningfully be segregated into portions attributable to one category of

 claimed trade secret versus another.”); Old St. Paul Missionary Baptist Church v. First Nation Ins.

 Grp., Case No. 3:07CV00043 JLH, 2010 WL 2609918, at *3, 2010 U.S. Dist. LEXIS 63790, at

 *10 n.6 (E.D. Ark. June 25, 2010) (granting fee request even though a “portion of this time was

 devoted to the tort issues, but it is not possible to segregate that time in this case.”); Shelton v.

 Kennedy Funding, Inc., Case No. 4:02-CV-00632-WRW, 2009 WL 1286586, *1 (May 7, 2009)

 (court could “conceive no way to apportion fees between contract and tort.”).

         Here, Defendant itself has acknowledged that “[a]ll of the causes of action were necessarily

 based on the same core facts.” [Doc. 92, at p. 4]. The crux of the case was that Defendant promised

 Plaintiff a vehicle in good condition and for which all necessary repairs had been made following

 a pre-purchase inspection. Defendant, however, delivered a defective vehicle in which necessary

 repairs were not made and which placed Plaintiff in grave danger given the nature of the remaining

 defects. On these facts, Plaintiff prevailed on his ADTPA, warranty, and fraud claims at trial and

 on appeal. As in the cases above, the time and labor devoted to prosecuting the claims “cannot

 meaningfully be segregated,” see Cuker Interactive, LLC, 2018 U.S. Dist. LEXIS 55242, at *56-

 57.



                                              Page 6 of 17
Case 5:17-cv-05224-PKH Document 110                 Filed 07/02/20 Page 7 of 17 PageID #: 2162




        Defendant’s authority for its position with respect to the ADTPA claim is FMC Corp. v.

 Helton, 360 Ark. 465, 202 S.W.3d 490 (2005). That 15-year old case is distinguishable, however,

 because, there, the plaintiffs had more limited success in that (1) their contract claims were

 dismissed before trial and (2) the jury apportioned 10 percent of fault to each of the two plaintiffs.

 See id. at 472-73. Moreover, the nature of the dispute—in which defendants caused an unapproved

 insecticide to be sprayed on plaintiffs’ wheat crops—was substantially different because the mix

 of tort, contract, and ADTPA claims were more distinct, as illustrated by the dismissal of the

 contract claims. That gives rise to the inference that attorney labor performed with respect to the

 different claims could be more readily isolated than here, where ADTPA, contract, and tort claims

 arose from the same set of facts and all proceeded to trial with Plaintiff prevailing on all claims.

 In light of the nature of this case, in which Plaintiff prevailed on all claims at trial and on appeal,

 Plaintiff submits that the Court is authorized under the ADTPA to grant fees in an amount within

 its discretion under the relevant factors. See G&K Servs. Co., 766 F.3d at 802.

                b. The Court should exercise its discretion to award counsel their fee request
                   per Ark. Code. Ann. § 16-22-308 because Plaintiff prevailed on his
                   warranty claim

        Ark. Code. Ann. § 16-22-308 provides another basis to grant Plaintiff’s attorney fee request

 since the jury returned a Plaintiff’s verdict on his warranty claim and is the “prevailing party” in

 the Action.

        Plaintiff recognizes that an award of attorneys’ fees is only proper pursuant to this statute

 when the case is based primarily in contract, see, e.g., Wheeler Motor Co. v. Roth, 315 Ark. 318,

 328, 867 S.W.2d 446, 451 (1993), and submits that this case meets the criteria for sounding in

 contract. As stated above, the core of the case is contractual in that Defendant promised a vehicle

 in good condition but delivered a vehicle so defective that it risked the safety of Plaintiff and his



                                             Page 7 of 17
Case 5:17-cv-05224-PKH Document 110               Filed 07/02/20 Page 8 of 17 PageID #: 2163




 family. Arguably the greatest focus for both parties at summary judgment and trial concerned the

 nature of the promises that Defendant made to Plaintiff (including those made in text messages),

 whether those promises became part of the basis of the contract between the parties, and whether

 Defendant breached those promises. It is difficult to fathom a scenario in which Plaintiff could

 have prevailed on his fraud claim at trial without prevailing on his contract claim. Under such

 circumstances, courts have granted attorneys’ fees requests under Ark. Code. Ann. § 16-22-308.

 See, e.g., GeoVera Specialty Ins. Co. v. Graham Rogers, Inc., Case No. 4:08CV00163 SWW, 2010

 WL 3327688, 2010 U.S. Dist. LEXIS 93716, at *6-7 (E.D. Ark. Aug. 23, 2010) (finding award of

 attorneys’ fees appropriate, and that the case sounded in contract because plaintiff “alleged the

 same facts and offered the same evidence to prove both [breach of contract and negligence], and

 [plaintiff] could not prevail under a negligence theory without proving that [defendant] breached

 its contractual duties”); B&B Hardware, Inc. v. Fastenal Co., Case No. 4:10-cv-00317-SWW,

 2011 WL 6829625, at *8, 2011 U.S. Dist. LEXIS 150543, at *26-27 n.11 (E.D. Ark. Dec. 16,

 2011)(finding award of attorneys’ fees appropriate when non-contract claims were “based on the

 same conduct as the breach of contract claim” and “viewed . . . as variations on the breach of

 contract theme”).

        Notably, recent decisions from Arkansas’ intermediate appellate court have determined

 cases to be primarily sounding in contract, and therefore the basis for an award of attorneys’ fees,

 even when they have tort features to a much greater degree than this case. In Nissan N. Am., Inc.

 v. Harlan, 2017 Ark. App. 203, 518 S.W.3d 89 (2017), for example, the plaintiff brought tort and

 contract claims against a vehicle manufacturer after she was physically injured when the air bag

 in the vehicle she was driving suddenly deployed without a collision or other reason. In affirming

 an award of attorneys’ fees under Ark. Code Ann. § 16-22-308, the court relied primarily on two



                                            Page 8 of 17
Case 5:17-cv-05224-PKH Document 110                    Filed 07/02/20 Page 9 of 17 PageID #: 2164




 paragraphs in the complaint—which set forth claims for breach of express warranty and breach of

 contract. See also Am. Express Bank, FSB v. Davenport, 2017 Ark. App. 105, *7, 513 S.W.3d 880,

 885 (2017) (affirming an award of counterclaimant attorneys’ fees even when he lost on tort claims

 for conversion, outrage, defamation, abuse of process, and negligence, and on an ADTPA claim,

 because he nevertheless succeeded in his defense on the breach of contract claim, which was an

 “integral part” of his defense).

         Finally, since Defendant has raised the argument before, it is immaterial to the analysis that

 Plaintiff received a large punitive damages award under his fraud claim. See, e.g., Trakru v.

 Mathews, 2014 Ark. App. 154, * 11, 434 S.W.3d 10, 18 (2014) (granting attorneys’ fee request

 and affirming punitive damages award); DWB, LLC v. D&T Pure Tr., 2018 Ark. App. 283, *13,

 550 S.W.3d 420, 430 (2018) (“Although we agree that substantially more money was awarded for

 the tort claims . . . this fact is not dispositive . . . ”). Here, all that matters is that the case sounds in

 contract and that Plaintiff prevailed. Because he ended up “on top” he should be awarded his full

 fee.

         2. The Chrisco factors support the fee request

                 a. The experience and ability of the attorney

         Counsel submits that they have extensive experience in consumer protection and other

 complex litigation and that they are highly regarded in this area of expertise as demonstrated by

 the attached Declarations and Firm Resumes. See Exhibit No. 2, Crowder Decl., Exhibit No. 3,

 Rathod Decl., Exhibit No. 4 Taylor Decl. See also Baker, 263 F. Supp. 2d at 1194 (this factor

 favored granting fee request when the court found the attorneys to be “able, experienced, and

 talented”).




                                                Page 9 of 17
Case 5:17-cv-05224-PKH Document 110               Filed 07/02/20 Page 10 of 17 PageID #: 2165




         The quality of opposing counsel is also relevant in assessing the quality of Plaintiff’s

 Counsel’s work. Here, Defendant was represented by experienced and highly capable counsel with

 a reputation for vigorous advocacy in the defense of civil cases, including product liability cases.

 See, e.g., Martin v. E-Z Mart Stores, Inc., 464 F.3d 827, 831 (8th Cir. 2006) (granting summary

 judgment for defendants in product liability case in which Mr. Donovan was among defense

 counsel in the trial court and on appeal). The quality of the Defendant’s counsels’ efforts here was

 evident throughout the pendency of the Action. Despite these challenging factors, Plaintiff’s

 counsel nonetheless obtained an exceptional result for the Plaintiff. This factor favors approval of

 Plaintiff’s fee request.

                 b. The time and labor required to perform the service properly

         Plaintiff’s Counsel have expended substantial time and resources to diligently prosecute

 this Action. Here, counsel has expended 1,179.08 hours on this case, for a total lodestar of

 $364,701.67. See Exhibit No. 2, Crowder Decl., Exhibit No. 3, Rathod Decl., Exhibit No. 4

 Taylor Decl.

         Counsel begins by noting that it tried to avoid litigation altogether, as set forth in the

 Complaint: “[p]rior to commencement of this action, Plaintiff, through communications by

 counsel, sought an informal resolution of this matter, but never received a response from

 Defendant.” [ECF No. 1, ¶ 5]. The work that followed was necessary to prosecute the case in an

 efficient and effective manner from filing to verdict and then through appeal. See Exhibit No. 3,

 Rathod Dec. ¶¶ 2-15. The hours reflect robust discovery that included extensive third-party

 discovery, deficiency letters, and telephonic meet and confer calls with opposing counsel, which

 ultimately yielded important evidence such as text messages and emails. See Exhibit No. 3, Rathod

 Dec. ¶¶ 6-10. Counsel also retained an expert and worked closely with him in preparing his expert



                                           Page 10 of 17
Case 5:17-cv-05224-PKH Document 110                Filed 07/02/20 Page 11 of 17 PageID #: 2166




 report. See Exhibit No. 3, Rathod Dec. ¶ 11. The evidence amassed during discovery was critical

 to the effective presentation of Plaintiff’s case at summary judgment and then trial. The work

 briefing the appeal and presenting oral argument was necessary to uphold the judgment. See

 Walther v. Wilson, Case No. CV-19-789, 2020 Ark. 194, ¶ 16, 2020 WL 2486652, at **6, 2020

 Ark. Lexis 191 at *15 (2020) (rejecting argument that appellate work is not compensable).

                c. The amount in controversy and the result obtained in the case

        The core of the amount in controversy was the diminution in value of the Vehicle—

 purchased for $90,000—because of Defendant’s misrepresentations. Plaintiff pled this amount to

 be $36,655.17. The jury awarded Plaintiff a judgment totaling $5,820,201.00. The reduction of the

 judgment after post-trial briefing to $520,201.00, which was affirmed on appeal, is still a recovery

 of considerable size. See Hughes v. Ozark Guidance Ctr., Inc., Case No. 5:13-CV-05032, 2015

 WL 554459, at *3, 2015 U.S. Dist. LEXIS 17437, at *8 (W.D. Ark. Feb. 11, 2015) (finding it

 significant for granting fee petition that plaintiffs “settl[ed] the case for 100% of the overtime

 wages.”).

                d. The novelty and difficulty of the issues involved

        Plaintiff’s Counsel has extensive experience in the areas of unfair and deceptive trade

 practices and defective product class actions. See Exhibit No. 3, Rathod Decl. ¶ 10; Exhibit

 No. 2, Crowder Decl. ¶ 1. Appellate counsel specializes in appeals and had relevant experience in

 the Eight Circuit and in this area of law as well. See Exhibit No. 4, Taylor Decl. ¶ 3. To pursue the

 Action, Plaintiff’s Counsel needed to marshal their expertise in consumer protection, warranty and

 tort law, and the knowledge to distill and analyze facts causing Plaintiff’s claims. The combined

 talents of counsel enabled them to plead viable claims and theories of liability, collect the evidence




                                            Page 11 of 17
Case 5:17-cv-05224-PKH Document 110                         Filed 07/02/20 Page 12 of 17 PageID #: 2167




 to prove the claims, and persuade a jury of the merits. These efforts resulted in a verdict on all

 claims and an exceptional damages award for Plaintiff through appeal.

                   e. The fee customarily charged for similar services

          MIGLIACCIO & RATHOD LLP is based in Washington D.C. and uses the rates based on

 the LSI Laffey Matrix.1 GUPTA WESSLER PLLC is also based in Washington D.C. and typically

 charges similar rates. These rates have been accepted by the D.C. Circuit on a fulsome factual

 record about the cost of legal services in Washington D.C.2 Under the matrix, Mr. Rathod and Mr.

 Migliaccio’s rate is $747 an hour.

          MIGLIACCIO & RATHOD LLP uses these rates and has had them accepted in federal courts

 across the country. See, e.g., Carlotti v. Asus Comput. Int'l, No. 18-cv-03369-DMR, 2020 U.S.

 Dist. LEXIS 108917, at *17 (N.D. Cal. June 22, 2020) (approving M&R’s rates and collecting

 authority from other federal courts approving the rates). Nevertheless, counsel acknowledges that

 federal courts sitting in this state have not awarded rates along these lines. Rather, the top line rate

 for out-of-state counsel, as of over two years ago, was $375-$385 for partners. See, e.g., Wal-Mart

 Stores, Inc. v. Cuker Interactive, LLC, No. 5:14-CV-5262, 2018 WL 1597976, *18, 2018 U.S.

 Dist. LEXIS 55242, at *61 (W.D. Ark. Mar. 31, 2018); U.S. ex rel. Rille v. Hewlett Packard Co.,

 No. 4:04cv00989 BRW, 2011 WL 4625646, at *4, 2011 U.S. Dist. LEXIS 115285, at *5 (E.D.




 1
          The matrix is available at laffeymatrix.com/see.html (last accessed July 2, 2020).
 2
          In Salazar v. Dist. of Columbia, 809 F.3d 58 (D.C. Cir. 2015), the D.C. Circuit affirmed the adoption of the
 LSI Laffey Matrix as the operative rates for plaintiffs in complex federal litigation in Washington D.C. Id. at 64-65.
 There, to show the reasonableness of the LSI Laffey rates, the plaintiffs submitted an affidavit from an economist,
 who opined that the LSI Laffey Matrix accurately measures the prices for legal services in Washington D.C., including
 how those prices have changed. Id. at 64. The plaintiffs there also submitted comparative billing tables that
 demonstrated the accuracy of the LSI Laffey Matrix in capturing average law firm rates. Id. at 65. The Circuit court
 noted that, based on the strong record before it, the rates in Washington, D.C. often far exceed the LSI Laffey rates.
 Id. The Circuit court concluded that “[w]ith these numbers and submissions in the record, the district court's point that
 ‘the LSI-adjusted matrix is probably a conservative estimate of the actual cost of legal services in this area,’ does not
 appear illogical.” Id. (quoting Salazar v. Dist. of Columbia, 991 F. Supp. 2d 39, 48 (D.D.C. 2014)).

                                                    Page 12 of 17
Case 5:17-cv-05224-PKH Document 110               Filed 07/02/20 Page 13 of 17 PageID #: 2168




 Ark. Oct. 05, 2011); cf. St. Jude Med. S.C., Inc. v. Tormey, No. 11-327 (MJD/TNL), 2014 WL

 2459711, at *2, 2014 U.S. Dist. LEXIS 72954, at *5 (D. Minn. May 29, 2014) (approving rate of

 $395 per hour as reasonable “in light of the prevailing rates for comparably qualified counsel in

 Minnesota”). This rate for out-of-state counsel is further supported by the limited market of local

 attorneys willing to take on a case of this kind on a pure contingency basis. See Hollowell v.

 Gravett, 723 F. Supp. 107, 111 (E.D. Ark. 1989) (noting that an upward fee enhancement is

 appropriate when a local market treats contingency cases differently, there is a dearth of attorneys

 willing to take a category of case on, and the case is sufficiently complex that there is a risk of

 delay and failure); See Exhibit No. 1, Declaration of Todd Turner (“Turner Decl.”) at ¶ 6 (noting

 the dearth of attorneys in Arkansas and other states who practice consumer law and who would be

 willing to take this case on a pure contingency). Counsel submits that out-of-state counsel should

 have its rates set at $375 an hour for partners and $100 for paralegals and law clerks. See Turner

 Decl. at ¶¶ 3—5 (certifying this rate as reasonable for the market).

        The rates for WILLIAM T. CROWDER, PLLC are $350 for partners. This is commensurate

 with other fee applications for similar in-state counsel with similar experience. See Turner Decl.

 at ¶¶ 3—5; Walther v. Wilson, No. CV-19-789, 2020 Ark. 194, * 16, 2020 WL 2486652, 2020

 Ark. Lexis 191 (2020), at * 16-17 (noting that Arkansas’ attorney charged $350 an hour on a

 contingency basis).

                f. Whether the fee is fixed or contingent

        Counsel undertook this litigation on a contingency basis. As district courts have

 recognized: “Contingency cases are by nature risky.” Landaeta v. Da Vinci’s Florist, LLC, 2011

 WL 5118420, at *10, 2011 U.S. Dist. LEXIS 122639, *10 (D. Md. Oct. 24, 2011)(emphasis

 supplied); see also All-Ways Logistics, Inc. v. USA Truck, Inc., 583 F.3d 511, 521 (8th Cir.



                                           Page 13 of 17
Case 5:17-cv-05224-PKH Document 110               Filed 07/02/20 Page 14 of 17 PageID #: 2169




 2009)(quoting the trial court approvingly when it noted that “[c]ounsel … took a substantial risk

 in accepting this case on a contingency basis”); Walther, 2020 Ark. Lexis 191, at * 11 (stressing

 the importance of the contingency fee factor and quoting the circuit court approvingly when it

 noted that a “when you take a case on a contingency, it restricts your ability to do other work.”).

 The “contingent fee” factor favors the requested fee award.

                g. Time limitations imposed on the client or by the circumstances

         Some of Plaintiff counsel’s time was increased because of Defendant’s actions in litigating

 the case. For example, Plaintiff had to press Defendant to supplement its discovery responses and

 eliminate objections that Plaintiff contended were without merit (and that were, mostly, withdrawn

 by Defendant). See Exhibit No. 3, Rathod Decl. ¶¶ 6-9. This effort notably yielded critical evidence

 used at the trial such as email correspondence between Michael Slone and Boardwalk Ferrari in

 which Mr. Slone admitted that “there was a beginning crack into the exhaust” and that he declined

 the repair to the exhaust headers. See Exhibit No. 3, Rathod Decl. ¶ 7. In addition, to proceed to

 trial, Plaintiff also had to surmount Defendant’s motion for summary judgment on all his claims,

 which required substantial time and effort. See Exhibit No. 3, Rathod Decl. ¶ 12. Finally,

 Defendant appealed the judgment on all claims, which necessitated the engagement of appellate

 counsel and significant work to uphold the judgment on appeal. See Exhibit No. 3, Rathod Decl.

 ¶ 15.

                h. The preclusion of other employment by counsel due to acceptance of the
                   case

         “Taking this case upon a contingency fee and the amount of time required to pursue this

 case restricted [counsel’s] ability to do other work. Moreover, [counsel] bore the potential burden

 of lost time and resources if he failed to prevail in the case.” Walther, 2020 Ark. Lexis 191,

 at * 17. Such is the case here. As indicated by the accompanying declarations, Plaintiff’s Counsel

                                           Page 14 of 17
Case 5:17-cv-05224-PKH Document 110                Filed 07/02/20 Page 15 of 17 PageID #: 2170




 have busy law practices, and the substantial time dedicated to this lawsuit precluded them from

 working on other matters. The size of the counsel’s practice and the time demands are relevant.

 See Vincent v. Lucent Techs., Inc., 2011 WL 5075650, at *5, 2011 U.S. Dist. LEXIS 123780,

 at *13 (W.D.N.C. Oct. 25, 2011) (finding that the “small size of the [ten-person] firm,” as well as

 its finite resources, made the firm unable to accept other paying work to pursue the litigation). The

 three firms here each have five or fewer full-time attorneys.

                                                 * **

        Consideration of the Chrisco factors supports Plaintiff’s fee request of $364,701.67. That

 amount is Plaintiff counsel’s lodestar and is therefore presumptively reasonable. However, even if

 the Court were to determine that certain time entries are not compensable, that would not mean

 that the fee request also should be reduced. There are eight factors, not just one, and each fortifies

 the reasonableness of the fee request. See Hollowell v. Gravett, 723 F. Supp. 107, 110 (E.D. Ark.

 1989) (enhancing lodestar upward by 75 percent based on an exceptional result and counsel’s

 “superior quality of performance”). Walther is instructive. There, the defendant faulted a plaintiff’s

 attorney who failed to maintain a time sheet at all and argued that the absence of a reliable lodestar

 precluded a fee award. Walther, 2020 Ark. Lexis 191, at * 18. The state supreme court found

 otherwise. Id. In doing so, it held that the other factors could support a fee award. Id. at * 18-19.

 Here, Plaintiff submits that its lodestar supports the fee award, but even if it did not, a holistic

 examination of the Chrisco factors compels the same conclusion.

 B.     Plaintiff’s Request for Taxable Costs is Well-Supported

        Separately, Plaintiff’s Counsel submits a revised Form AO 133 Bill of Costs with

 supporting documentation showing those costs which may be taxed by the Clerk.




                                            Page 15 of 17
Case 5:17-cv-05224-PKH Document 110                Filed 07/02/20 Page 16 of 17 PageID #: 2171




 C.      Plaintiff’s Request for Nontaxable Costs is Well-Supported

         Rule 54(d)(2) contemplates recovery of “related nontaxable expenses” under the attorneys’

 fee umbrella. A broad range of litigation expenses not taxable under 28 U.S.C. § 1920 are

 nonetheless eligible for reimbursement if they are items reasonably charged by attorneys to their

 clients. Here, Plaintiff seeks reimbursement of non-taxable costs in the amount of including most

 prominently for travel and lodging in connection with depositions, trial, and oral argument on

 appeal. See Moore v. Thurston, Case No. 4:14CV00065 JM, 2019 U.S. Dist. LEXIS 225243, at *5

 (E.D. Ark. Aug. 2, 2019) (“The costs requested by Plaintiffs are costs that a law firm would

 normally bill to their clients and the Court finds them to be reasonable.”).

                                      III.      CONCLUSION

         Plaintiff is entitled to an award of reasonable attorneys’ fees. In this memorandum, the

 Court should award Plaintiff $364,701.67 in fees and $8,262.68 in non-taxable expenses and for

 all other proper relief.

  Dated: July 2, 2020                        Respectfully Submitted,

                                             /s/ Will Crowder
                                             Will T. Crowder
                                             WILLIAM T. CROWDER, PLLC
                                             1101 Garland Street
                                             Little Rock, AR 72201-1214
                                             Phone: (501) 374-1058
                                             Fax: (501) 374-2222
                                             willcrowder@thrashlawfirmpa.com

                                             Nicholas A. Migliaccio
                                             Jason S. Rathod
                                             MIGLIACCIO & RATHOD LLP
                                             412 H Street N.E., Ste. 302
                                             Washington, DC 20002-4336
                                             Tel: (202) 470-3520
                                             nmigliaccio@classlawdc.com
                                             jrathod@classlawdc.com
                                             Attorneys for Plaintiff

                                              Page 16 of 17
Case 5:17-cv-05224-PKH Document 110               Filed 07/02/20 Page 17 of 17 PageID #: 2172




                                 CERTIFICATE OF SERVICE

          I hereby certify that on Thursday, July 2, 2020, I electronically filed the foregoing with
  the Clerk of the Court using the CM/ECF System which will send notification of such filing to
  the following:

  David M. Donovan
  Staci Dumas Carson
  WATTS, DONOVAN & TILLEY, P.A.
  200 River Market Ave., Ste. 200
  Little Rock, AR 72201-1769
  david.donovan@wdt-law.com
  staci.carson@wdt-law.com
                                                            /s/ Will Crowder
                                                            Will T. Crowder
                                                            WILLIAM T. CROWDER, PLLC
                                                            1101 Garland Street
                                                            Little Rock, AR 72201-1214
                                                            Phone: (501) 374-1058
                                                            Fax: (501) 374-2222
                                                            willcrowder@thrashlawfirmpa.com




                                           Page 17 of 17
